Case: 3:19-cv-00875-jdp Document #: 108 Filed: 01/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

TAIZHOU YUANDA INVESTMENT GROUP CO.,
LTD., TAIZHOU YUANDA FURNITURE CO., LTD.,
and TAIZHOU YUANDA TRAVELLING ARTICLES
CO., LTC.

Plaintiffs,

Case No. 19-cv-875-jdp
V.

Z OUTDOOR LIVING, LLC. AFG, LLC,
CASUAL PRODUCTS OF AMERICA, LLC.,
DON CORNING, ERIN CORNING, KENDRA
FARLEY, AND PETE HILL

Defendants.

 

DECLARATION OF KEVIN J. PALMERSHEIM
IN SUPPORT OF MOTION TO WITHDRAW

 

I, Kevin J. Palmersheim, declare and state as follows:

I am an attorney in the law firm of Palmersheim Dettmann, S.C., and have served as
counsel for Defendants Z Outdoor Living, LLC, AFG, LLC, Casual Products of
America, LLC, Outdoor Brands International, LLC and AMG, LLC, in the above-
captioned matter. This Declaration is submitted in support of the Motion to Withdraw
from representation of said Defendants.

All of the Defendants identified in paragraph one above have encountered significant
business difficulties over the last several months, making it unlikely that Defendants will

be able to fulfill their financial obligations to Palmersheim Dettmann, S.C.
Case: 3:19-cv-00875-jdp Document #: 108 Filed: 01/19/21 Page 2 of 3

Throughout the course of this litigation, Defendants have not been able to fulfill certain
financial obligations to Palmersheim Dettmann, S.C., and they have been informed that
continued failure to fulfill such obligations would result in withdrawal.

Further representation of Defendants in this matter would result in further significant
legal fees.

Palmersheim Dettmann, S.C. has 6 attorneys, with 4 of those attorneys devoted largely
to litigation. All 4 of the litigation attorneys have devoted considerable hours to this
matter, and it is contemplated that all 4 would be required to devote hours valued at
several hundred thousand dollars to see this matter through trial.

The various Defendants have produced over 100,000 documents collectively, and
Plaintiffs have similarly produced a comparable number of documents. There have also
been numerous full-day depositions. Discovery continues to be ongoing on the part of
Plaintiffs.

I have elected to terminate my representation of Defendants based upon SCR
20:1.16(b)(5) because Defendants have failed substantially to fulfill a financial
obligation to Palmersheim, Dettmann, S.C. regarding legal services, and Defendants
have been given reasonable warning that the firm will withdraw unless the obligation
has been fulfilled.

I have also elected to terminate my representation of Defendants based upon SCR
20:1.16(b)(6), because the representation will result in an unreasonable financial burden

for Palmersheim Dettmann, S.C.
 

Case: 3:19-cv-00875-jdp Document #: 108 Filed: 01/19/21 Page 3 of 3

 

9, Defendants Z Outdoor Living, LLC, AFG, LLC, Casual Products of America, LLC,
Outdoor Brands International, LLC, and AMG, LLC, have consented to counsel’s
withdrawal.

10. Defendants are aware that counsel’s withdraw will not alter the trial date or other pre-
trial deadlines in this matter, absent a separate appropriate motion by the Defendants
with appropriate justification for any amendments to the schedule and approval by the

Court of any such amendment.

I declare under penalty of perjury that the foregoing is true and correct.

Dated this 19" day of January, 2021.

Kal Van.

Kevin J. Palmersheim
